TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



ON MOTION FOR REHEARING





NO. 03-06-00393-CV


Strata Resources, a Texas Partnership; Steven Bland Epps; and
Charles W. Brandes, Individually, Appellants

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
NO. D-1-GV-01-003566, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING


S U P P L E M E N T A L   O P I N I O N

		The State has filed a motion for rehearing, which we overrule.  Conditioned upon our
overruling its motion with regard to attorney's fees, the State, in an attempt to cure the reversible
error, has voluntarily remitted $7,200 of the $7,500 in attorney's fees awarded in the district court's
judgment against Epps, and the entire amount of $7,500 in fees awarded against Strata.  See
Tex. R. App. P. 46.5.  Appellants do not oppose this remittitur.  We accept the State's remittitur. 
Accordingly, we withdraw our judgment dated July 11, 2008, and render judgment (1) that the
district court's judgment awarding the State reimbursement from Epps for well-plugging costs is
reversed and that the State take nothing on those claims; (2) that the district court's judgment is
reformed to award the State $300 in attorney's fees against Epps and no attorney's fees against Strata
and, as so reformed, is affirmed; and (3) that the district court's judgment is otherwise affirmed.


						_____________________________________________
						Bob Pemberton, Justice
Before Justices Patterson, Pemberton and Waldrop
Affirmed in part; Reformed in part and, as Reformed, Affirmed; Reversed and Rendered in part
Filed:   September 17, 2008